Name: Commission Regulation (EEC) No 2544/90 of 31 August 1990 reintroducing the levying of customs duties applicable to products of CN codes 2937 21 00 and 2937 29 10 originating in China, to which the preferential arrangements of Council Regulation (EEC) No 3896/89 apply
 Type: Regulation
 Subject Matter: tariff policy;  health
 Date Published: nan

 No L 237/98 Official Journal of the European Communities 1 . 9 . 90 COMMISSION REGULATION (EEC) No 2544/90 of 31 August 1990 reintroducing the levying of customs duties applicable to products of GN codes 2937 21 00 and 2937 29 10 originating in China, to which the preferential arrangements of Council Regulation (EEC) No 3896/89 apply Whereas, in the case of the products of CN codes 2937 21 00 and 2937 29 10 originating in China, the indi ­ vidual ceilings amounts to ECU 735 000 ; whereas that ceiling was reached on 10 May 1990, by charges of imports into the Community of the products in question originating in China ; Whereas, it is appropriate to reintroduce the levying of customs duties for the products in question with regard to China, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3896/89 of 18 December 1989 applying generalized tariff prefe ­ rences for 1990 in respect of certain industrial products originating in developing countries ('), and in particular Article 9 thereof, Whereas, pursuant to Articles 1 and 6 of that Regulation, suspension of customs duties is accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the frame ­ work of the preferential tariff ceilings fixed in column 6 of Annex I ; whereas Article 7 of that Regulation provides that the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be reintroduced as soon as the individual ceilings in question are reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 4 September 1990, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3896/89 , shall be reintroduced on imports into the Commmunity of the following products, originating in China : Order No CN code Description 10.0370 2937 21 00 2937 29 10 Cortisone, hydrocortisone, prednisone (dehydrocortisone) and pred ­ nisolone (dehydrohydrocortisone) \ Acetates of cortisone or 'hydrocortisone Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 August 1990 . For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 383, 30 . 12 . 1989, p. 1 .